JUSTICE RARICK, dissenting: While the majority correctly notes that Rule 604(d) does not specifically require the transcript of the guilty plea proceedings be provided to defendant and his counsel in advance of the hearing on a motion to withdraw a guilty plea, I do not believe the procedure followed here complies with the spirit and purpose of Rule 604(d) as set out in People v. Wilk (1988), 124 Ill. 2d 93, 529 N.E.2d 218, and People v. Hayes (1990), 195 Ill. App. 3d 957, 553 N.E.2d 30. Therefore, I write this dissent. Transcribing and reading the report of proceedings during the hearing on the motion to withdraw a guilty plea does not permit either defendant or his counsel the opportunity to fully review the proceedings without distraction, prevents defense counsel from paying complete attention to the hearing at hand, and denies defendant and counsel the use of the report of such proceedings in formulating the motion to withdraw defendant’s plea. Clearly this is not strict compliance with Rule 604(d). Defendant’s interests certainly were not protected by the cavalier manner in which his hearing was conducted. I therefore believe defendant should be given the opportunity to file a new motion to withdraw his plea as well as the opportunity to be heard on that motion.